DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is related to a bisection searching algorithm for optimizing spectral efficiency, and the bisection searching algorithm is enabled to run according to a given value of SNR-margin, and to drive optimum baud rate with maximum spectral efficiency exploiting Q-margin to SNR-margin conversion. 
In page 12 of the REMAKS submitted on 2/18/2022), applicant argues “¶ 72 of the specification states that the SNR values include "a required normalized SNR of the optical link 102 based on B2B measurements (RSNRb2b) and an intrinsic normalized SND of the modem or the receiver (SNRm)...", also see ¶ 76 of the specification”; and “These independent claims 1, 12, and 17 as now amended, recite: converting, by the controller, the SNR-margin to a Q-margin threshold value associated with a Q-margin as a performance parameter of the optical link by obtaining SNR values based on the traffic mode, the SNR values including an intrinsic normalized-SNR and a required normalized-SNR and using the SNR values to compute the Q-margin. See e.g., Fig. 6;  ¶¶18-22 and 69-83 of the specification”. 
The ¶ 76 to ¶ 82 disclose specific equations that indicate how the Q-margin is obtained based on the intrinsic normalized-SNR, the required normalized-SNR and normalized overall SNR-margin etc. The closest prior art cited in the previous Office Actions show similar system/method; however, these closest prior art fail to disclose ¶ 72 to ¶ 83 of Applicant’s specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 26, 2022